175 P.3d 221 (2008)
In the Matter of Thomas J. LEISING, Petitioner.
No. 84,188.
Supreme Court of Kansas.
January 16, 2008.

ORDER OF REINSTATEMENT
On April 21, 2000, Petitioner Thomas J. Leising was indefinitely suspended from the practice of law in Kansas. In re Leising, 269 Kan. 162, 4 P.3d 586 (2000).
On July 19, 2006, Mr. Leising filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board of Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2007 Kan. Ct. R. Annot. 350). On May 24, 2007, a hearing was held before the Kansas Board of Discipline of Attorneys to consider Mr. Leising's request for reinstatement.
On August 27, 2007, the panel filed its report setting out the circumstances leading to Mr. Leising's suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that Mr. Leising's petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended the following:
1. Upon reinstatement, the Petitioner shall attempt to obtain professional liability insurance. The Petitioner shall provide monthly updates to the Disciplinary Administrator regarding his attempts to obtain professional liability insurance until such time that he obtains insurance.
2. The Petitioner shall comply with the monitoring agreement entered into with the Kansas Impaired Lawyers Assistance Program. After one year, the Petitioner shall meet with the monitor appointed by the Kansas Impaired Lawyers Assistance Program and discuss whether the monitoring agreement should be extended. The Petitioner shall comply with any requirements made by the monitor.
3. The Petitioner shall comply with the recommendations made by Duane Olberding in the alcohol and drug evaluation prepared by Mr. Olberding.
4. The Petitioner shall establish a mentor/mentee relationship with an established member of the Topeka Bar. Prior to establishing the relationship, the Petitioner shall seek and obtain the approval of the mentor by the Disciplinary Administrator.
Since the panel report recommends reinstatement, no response is required by the Petitioner and pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by the court.
The court, after carefully considering the record, accepts the findings and recommendations of the panel. Petitioner is hereby reinstated to the practice of law in Kansas.
IT IS THEREFORE ORDERED that Thomas J. Leising be reinstated to the practice of law in the state of Kansas, and the Clerk of the Appellate Courts is directed to enter the Petitioner's name upon the roster of attorneys engaged in the practice of law in Kansas.
IT IS FURTHER ORDERED that this order of reinstatement for Thomas J. Leising, shall be published in the official Kansas Reports.
/s/Eric S. Rosen
Eric S. Rosen, Justice